DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Energy Transfer System is too broad and does not indicate the specific aspect of energy transfer the Applicants are seeking patent protection for (i.e. system shutdown responsive to receiver overvoltage).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 20-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman (US 2008/0079392).
With respect to claim 18, Baarman discloses a transcutaneous energy transfer system (fig 2; par 32-46) for wireless transfer of energy, the energy transfer system comprising: 
a transmitter unit (6) comprising a primary coil (15) configured to receive a supply voltage; and 
a receiver unit (8) comprising a secondary coil (30) connected to an energy sink (34 and/or 84) via a rectifier (32), wherein the receiver unit is configured to detect a fault in energy flow from the secondary coil to the energy sink when an operating parameter of the receiver unit is outside of a specification range (item 36; par 35, “when the voltage applied to the battery 34 exceeds a threshold value” and “output of an over-voltage detector 36 indicates whether the voltage across the battery 34 is above a predetermined level”); 
wherein the receiver unit is configured to perform a fault mode in response to detecting the fault by increasing a charging current for the energy sink (by closing 42; par 35, last 7 lines and par 36-37) ; and 
wherein the transmitter unit is configured to: 
detect the fault mode of the receiver unit based at least in part on an input power of the primary coil (at 22; par 37, penultimate sentence; see also par 42 & 45); and 

The limitation in the preamble of “transcutaneous” is interpreted as an intended use limitation.  This term does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  
Baarman discloses a wireless power transfer system in which the receiver detects an overvoltage (an operating parameter being outside of a specification) and performs a fault mode.  In the fault mode, switch 42 in closed to cause a current surge through the secondary coil.  This, in turn, causes a current surge through the primary coil, which is detected by transmitter circuitry to cause it to “perform a fault response”.  The claim does not explicitly recite any specific type of response.  Thus, Baarman’s fault response of adjusting the transmission frequency anticipates the limitations of claim 18.
With respect to claim 20, Baarman discloses the transmitter unit is configured to detect the fault mode of the receiver unit based at least in part on a comparison of the input power of the primary coil with an output power or a predetermined threshold value (via item 22; par 37, 42, 45-46).  Baarman disclose the peak detector (22) detects a current increase.  This anticipates the limitation of being configured to detect the fault mode “based at least in part on” a comparison of the primary input power and a threshold. 

With respect to claim 22, Baarman discloses the transmitter unit is configured to continuously or repeatedly monitor for the fault mode of the receiver unit (par 46, first sentence).  
With respect to claim 23, Baarman discloses an intermediate circuit capacitor (fig 5, item 62) is connected to the secondary coil via the rectifier (see left side of fig 5), and wherein the receiver unit is configured to determine a voltage at the energy sink or at the intermediate circuit capacitor (see analysis below) and detect the fault when the voltage at the energy sink or at the intermediate circuit capacitor exceeds a threshold value.  
Baarman discloses a capacitor at the downstream side of the rectifier (see capacitor C2, labeled as 62, in figure 5).  This capacitor is placed outside of the box defining the rectifier (32).  Thus, Baarman anticipates the limitation of a capacitor being connected to the secondary coil “via the rectifier”.  
Baarman discloses that its voltage sensor is connected to the positive terminal of the battery (see fig 2, 5).  This voltage is equal to the capacitor voltage minus the forward biasing voltage drop of the diode (fig 2, item 64; fig 5, item D5).  Thus, sensing the voltage at the battery anticipates the limitation of being “configured to determine a voltage [] at the intermediate circuit”.  The claim does not explicitly recite any voltage sensor or where the sensor is connected.  The broad limitation of being configured to 
With respect to claim 24, Baarman discloses the receiver unit is configured to perform the fault mode by changing at least one operating parameter to be outside of a given specification range of the operating parameter (par 36).  By closing the switch (42), Baarman’s receiver causes its current to increase to a level that is “outside of a given specification range” such that it will be detected by the transmitter.  
With respect to claim 25, Baarman discloses the receiver unit continuously or repeatedly monitors for the fault (detector 36 does not have any “off” times – its monitoring is “continuous”).  
With respect to claim 26, Baarman discloses the energy sink comprises an electrically powered device or an energy store (34), wherein the energy store comprises an accumulator or a rechargeable battery (34 is a rechargeable battery).  
With respect to claims 27-28, Baarman discloses the structure of the claim 18 system and, therefore, is interpreted as being configured to be placed as claimed.  Claims 27-28 do not recite any narrowing structural to the claim 18 system to indicate either: 1) that the receiver/transmitter are actually placed in these locations; or 2) structural modifications needed to made to the claim 18 system to made them configured to be placed in these locations.
For example, it would appear that electronics need be encased in protective , non-reactive, and sterile housing in order be placed within a living being’s body.  The claim does not recite such structural modifications.  It simply describes the claim 18 receiver as being “configured to” be placed underneath skin.  

If the Applicants intend for the specific placement of the receiver and transmitter to be distinctly claimed, they are invited to amend the claim accordingly.  The Applicants are notified that the phrase “configured to” is entirely structural and does not impart any functionality into the claim.  
With respect to claim 29, Baarman discloses the transmitter unit comprises an inverter (10) configured to produce an oscillation of the supply voltage.  
With respect to claim 30, Baarman discloses the receiver unit comprises a sensor system (fig 2, items 36, 38, 42, 84) configured to control energy flow from the secondary coil to the energy sink (par 35-37 describe how this “sensor system” controls energy flow from the secondary coil either into the battery or through the resistor).  It is noted that the figure 2 resistor is labeled as item 84, but described in the specification as item 44 (see par 37).  
With respect to claim 31, Baarman discloses the energy sink comprises a buck converter (diode 64).  The diode (as with all diodes) includes a forward biasing voltage drop, usually 0.7v.  This means that the voltage at the diode cathode is less than the voltage at its anode.  This makes it a converter that inputs a voltage and provides a lower output voltage.  Thus, Baarman’s diode satisfies the limitation of a buck converter.
With respect to claim 32, Baarman discloses the rectifier comprises a passive rectifier with diodes (see fig 5, item 32).  

With respect to claim 36, Baarman discloses the fault is detected when an operating parameter of the receiver unit is outside a specification range (over voltage or over current), and the fault mode is detected based at least in part on an input power of the primary coil (par 37, 42, 45-46).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Kallal (US 2014/0063666).
Baarman discloses its transmitter performs a fault response after detecting the receiver’s fault mode, but does not expressly disclose that the transmitter initiates an emergency shutdown of energy transfer.  Kallal discloses a wireless power transfer system (fig 2, 6; par 64-73) in when the receiver detects an overvoltage fault event, it signals to the transmitter to cause an emergency shutdown (par 64).
Baarman and Kallal are analogous because they are from the same field of endeavor, namely wireless power transfer system with receiver overvoltage detection.  At the time of the earliest priority date of the application, it would have been obvious to .  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Inoue (US 2016/0344302). 
Baarman discloses its rectifier comprises passive diodes and does not expressly disclose an active rectifier.  Inoue discloses that a rectifier can be either passive or active with semiconductor switches (par 5).  
Baarman and Inoue are analogous because they are from the same field of endeavor, namely rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Baarman’s passive rectifier with an active one, as taught by Inoue.  The motivation for doing so would have been the substitution of equivalent devices. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman.
Baarman discloses the apparatus necessary to carry out the programmed steps of claim 37.  Baarman does not expressly disclose that is includes a computer-readable storage medium storing therein computer-readable instructions.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Baarman to have its functionality carried out by a computer.  The motivation for doing so would have been the obviousness of automation.  MPEP §2144.04.  Naming a generic computer to carry out method steps that are anticipated by Baarman is an obvious modification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836